—In a proceeding to stay arbitration of an uninsured motorist claim, the appeal is from a judgment of the Supreme Court, Nassau County (Balletta, J.), dated October 28, 1983, which, inter alia, dismissed the petition and directed the parties to proceed to arbitration.
Judgment reversed, on the law, with costs, and petition granted.
Petitioner was under no duty to give written notice of its denial of coverage pursuant to Insurance Law § 167 (8) (now § 3420 [d]) under a policy which did not cover the vehicle involved (Zappone v Home Ins. Co., 55 NY2d 131). In the absence of physical contact, there could be no "hit-and-run automobile” as defined in the New York automobile accident and indemnification indorsement to the policy of insurance issued by petitioner. Accordingly, the claims made by respondents did not involve a covered vehicle and petitioner was under no duty to disclaim coverage (Matter of Prudential Prop. & Cas. Ins. Co. [Schwartz], 104 AD2d 557). Lazer, J. P., Mangano, Gibbons and Weinstein, JJ., concur.